TOM GRAY, Justice,
dissenting.
McDaniel asserts that he was entitled to a determination of his competency by a *762jury. To avoid confusion with what the Court of Criminal Appeals has called a competency inquiry, I will use the term “competency trial” to describe the hearing before a fact finder to determine the defendant’s competency to stand trial. See Alcott v. State, 51 S.W.3d 596, 600-601 (Tex.Crim.App.2001).
McDaniel has not asserted that he made a motion pursuant to article 46.02, section 2(a) of the Code of Criminal Procedure to obtain a competency trial. As McDaniel’s brief properly acknowledges, the motion that was filed prior to the revocation hearing “merely requested an examination to determine competency and did not specifically assert that Appellant was incompetent. ...” McDaniel obtained all the relief requested pursuant to the motion-a competency examination by an independent expert. The majority’s disposition is based on characterizing the motion as a section 2(a) motion. The motion is not a section 2(a) motion because it does not allege that McDaniel is incompetent. See Boling v. State, 617 S.W.2d 241, 242 (Tex.Crim.App.1981). The motion only alleges that there is an issue of his competency and that he should be examined by an independent expert. Accordingly, the majority’s decision to reverse the trial court’s judgment, based on the characterization of the motion as a section 2(a) motion, is based on a faulty premise and is therefore improper.
Additionally, the issue raised by the majority for McDaniel was waived. If the motion was a section 2(a) motion, McDaniel should have objected to proceeding with the revocation hearing without a ruling on his pretrial motion. McDaniel waived any error of the trial court in proceeding with the revocation hearing without ruling on the motion by failing to object and obtain a ruling thereon. Tex.R.App. P. 33.1.
Finally, if it was a section 2(a) motion, it would not have been error for the trial court to overrule the motion because the motion did not “bring forth any evidence of incompetency.” Boling, 617 S.W.2d at 242-243.
McDaniel briefed and argued the proper issue: whether during the revocation hearing,' sufficient indication of incompetency was brought to the trial court’s attention, from any source, to require the trial court to hold a competency inquiry. Tex.Code Ceim. PROc. Ann. art. 46.02, § 2(b) (Vernon 1979). McDaniel argues that the earlier motion requesting a competency examination by an independent expert and the events that occurred during the revocation hearing, including the testimony of McDaniel on cross examination, were adequate to raise the issue. Having reviewed what had been brought to the trial court’s attention regarding McDaniel’s competency, I do not believe that a bona fide doubt was raised about McDaniel’s competency to stand trial. Alcott v. State, 51 S.W.3d 596, 601 (Tex.Crim.App.2001).
Accordingly, the trial court did not err in failing to hold a competency inquiry. Id. Because no competency inquiry was required, McDaniel was therefore not entitled to a competency trial. Id.
Based on the foregoing, I would overrule McDaniel’s first issue.
In his second issue, McDaniel contends he was entitled to an examination by an expert of his own choosing. At his sentencing hearing McDaniel made an oral motion for the appointment of an unnamed expert of his choice to conduct a competency examination pursuant to article 46.02, section 3(h). Tex.Code Ceim. Pkoo. Ann. art. 46.02, § 3(h) (Vernon 1979). The trial court had already revoked his probation and was prepared to proceed with sentencing. To make McDaniel available for an examination by an. expert of McDaniel’s choosing would have necessitated an un*763warranted delay. See id. The motion was not timely as required by the statute. Id. Accordingly, I would overrule McDaniel’s second issue.
Having overruled all of McDaniel’s issues, I would affirm the trial court’s judgment. Because the majority does not, I respectfully dissent.